Citation Nr: 0205389	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  89-44 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for disability of the 
left lower extremity, to include circulatory impairment and 
degenerative arthritis affecting the knee, ankle and big toe, 
claimed as secondary to a service-connected disability 
involving a gunshot wound of the right thigh.

2.  Entitlement to an increased rating for residuals of the 
gunshot wound of the right thigh, currently rated as 60 
percent disabling.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder with anxiety, currently rated as 50 percent 
disabling.

4.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as 10 percent disabling.

5.  Entitlement to an effective date earlier than September 
20, 1983, for the assignment of a 60 percent rating for 
residuals of the gunshot wound of the right thigh.

6.  Entitlement to an effective date earlier than September 
19, 1983, for the assignment of a 50 percent rating for the 
post-traumatic stress disorder with anxiety.

7.  Entitlement to a combined rating higher than 80 percent 
for the veteran's service-connected disabilities from March 
1, 1984 to March 28, 1988.

8.  .  Entitlement to special monthly compensation, pursuant 
to 38 U.S.C.A. § 1114(s), for the period from April 21, 1970 
to March 1, 1984.

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1968 to April 1970.

These matters come to the Board of Veterans' Appeals (Board) 
from various decisions, beginning in February 1987, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, and the RO in St. Paul, Minnesota.  
During the pendency of this appeal, the veteran relocated his 
residence to New York and the RO in New York, New York 
assumed jurisdiction over the case.  

In October 1988 and October 1990, the veteran testified at 
hearings at the RO in support of his claims.  In September 
1991, the Board remanded his appeal to the RO for 
consideration of an additional issue.  In March 1996, the 
veteran testified at another hearing at the RO and, in March 
1998, he testified at a hearing in Washington, D.C., before 
the undersigned Member of the Board.  During the hearing at 
the Board, he submitted additional evidence and waived his 
right to have the evidence initially considered by the RO.  
See 38 C.F.R. § 20.1304 (2001).  Also during the March 1998 
hearing, the veteran confirmed that he does not want to be 
represented in this appeal; records show that he was formerly 
represented by the Disabled American Veterans (DAV) service 
organization and that he submitted written statements in 
March 1994 and September 1997 revoking the power of attorney 
in favor of that organization.  See 38 C.F.R. § 20.607 
(2001).  

In March 1999, the Board granted entitlement to application 
of the bilateral factor for the ratings assigned for the 
gunshot wound residuals of his right thigh and a donor site 
scar on his left thigh; denied entitlement to service 
connection for disabilities of the left lower extremity; and 
denied an increased rating for lumbosacral strain.  The Board 
then remanded the remaining seven claims for further 
development and adjudication.  

The veteran appealed the denials to the United States Court 
of Appeals for Veterans Claims (Court).  In March 2001, 
Counsel for the Secretary filed a Motion for Remand and to 
Stay Proceedings.  In August 2001, the Court issued an Order 
granting the motion, vacating the Board's March 1999 decision 
with respect to the denial of the claims for service 
connection for disabilities of the left lower extremity and 
for an increased rating for lumbosacral strain, and remanding 
those matters for further proceedings consistent with the 
Order.  

Pursuant to the veteran's request, in February 2002, he again 
appeared before the undersigned Board Member at a hearing in 
Washington, D.C.  At that time, he presented additional 
evidence for inclusion in the record, along with a signed 
waiver of RO jurisdiction.

The remand, below, addresses the issues remanded by the Court 
that were previously denied, as well as an additional issue 
adjudicated and denied for which the veteran has filed a 
notice of disagreement.  The RO has not returned to the Board 
the seven issues that were remanded to the RO for additional 
development in March 1999.  However, upon completion of the 
action requested herein, the previously remanded issues that 
are not granted in full should be returned, along with all 
those addressed herein, for further appellate consideration 
of the consolidated appeal.


REMAND

As noted in counsel for the Secretary's motion and the 
Court's order, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001 (to be codified as amended at 38 C.F.R. 
§ 3.102).  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, and directed by the 
Court in the August 2001 Order, VA must ensure compliance 
with the notice and duty to assist provisions contained in 
the new law.  This should include consideration of whether 
any additional notification or development action is required 
under the Act.  VA is required to notify the claimant of the 
evidence necessary to complete the application for the 
benefit sought, as well as of its efforts to procure relevant 
evidence.  Moreover, required development action may include 
requesting information as described in 38 U.S.C.A. § 5106, as 
well as the accomplishment of a medical examination (or, 
obtaining a medical opinion) when such evidence may aid in 
substantiating entitlement to the benefits sought.  A claim 
may be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  See 
38 C.F.R. § 5103A (West Supp. 2001).

The RO has not yet considered the veteran's claims for 
service connection for disabilities of the left lower 
extremity and for an increased rating for lumbosacral strain 
in the context of the new law, nor has the veteran had an 
opportunity to prosecute these claims in the context of the 
new law.  Given those facts, as well as the need for 
additional development with respect to these claims, as 
described below, the Board finds that that a remand will 
ensure due process of law, and avoid the possibility of 
prejudice.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

With respect to the claim for service connection for 
disabilities of the left lower extremity, there appears to be 
a conflict in the evidence regarding the alleged relationship 
between the left lower extremity disabilities and the 
service-connected gunshot wound of the right thigh.  A VA 
physician in December 1992 commented that the veteran's left 
knee pain was possibly ("may be") secondary to degenerative 
arthritis from "overuse" of his good left leg.  However, a 
second VA physician in February 1997 indicated that there was 
no clinical evidence of any significant disease (including 
circulatory impairment) in the veteran's left lower 
extremity, nor was there any evidence that any such alleged 
disease or impairment was a consequence of the veteran's 
compensating for the functional impairment in his service-
connected right lower extremity.  In view of the enhanced 
duty to assist veterans in the development of their claims 
pursuant to the VCAA as well as the Court's Order directing 
the Board to take such matters under consideration, the Board 
concludes that additional medical development is necessary in 
order to obtain a more definitive medical opinion that 
addresses the veteran's allegations of a relationship between 
the service-connected right lower extremity disability and 
any current left lower extremity disorder.

As regards the claim for an increased rating for a chronic 
lumbosacral strain, the Board notes that VA last examined the 
veteran for compensation purposes in 1997.  Given the length 
of time since VA evaluated the veteran's low back disability, 
the Board believes that an updated examination is necessary 
in order to provide a current record upon which to evaluate 
the severity of the veteran's low back disability.  In this 
regard, the Board notes that an opinion addressing the extent 
to which the veteran experiences functional limitations due 
to pain, to include with repeated use and/or during flare-ups 
of pain, would be helpful in assessing the overall severity 
of the veteran's back disability.  See 38 C.F.R. §§ 4.40, 
4.45 (2001); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995) 
(directing that, in evaluating a musculoskeletal disability, 
VA should consider, in addition to the applicable rating 
criteria, the extent of functional loss due to pain, 
weakness, fatigability, and incoordination, to include with 
repeated use and/or during flare-ups).

Therefore, after associating with the claims file all 
outstanding pertinent medical and other records, the RO 
should arrange for the veteran to undergo appropriate VA 
examination(s) to obtain the medical evidence needed to 
properly adjudicate the issues on appeal.  The veteran is 
hereby advised that failure to report to any scheduled VA 
examination, without good cause, may well result in a denial 
of the claims.  See 38 C.F.R. § 3.655 (2001).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the record any notice(s) of the examination(s) sent to 
the veteran.  

The above-requested development is consistent with duties 
imposed by the Veterans Claims Assistance Act of 2000.  
However, the fact that specific actions have been identified 
herein does not relieve the RO of the responsibility to 
ensure that the Act has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other indicated development and/or notification 
action before adjudicating the claims on the merits.  
Although the veteran waived RO jurisdiction of the evidence 
submitted during his February 2002 Board hearing, for the 
sake of efficiency, the RO should consider this evidence, 
along with the evidence obtained on remand (and any other 
evidence associated with the claims file since the issuance 
of the last pertinent supplemental statement of the case), in 
adjudicating the issues on appeal.  

The Board also notes that during the pendency of this appeal, 
the veteran submitted a claim for an automobile and/or 
adaptive equipment allowance.  In July 1999, the RO denied 
the veteran's claim.  Later in July 1999, the veteran 
submitted a notice of disagreement with that decision and 
also requested a Central Office hearing before a Member of 
the Board.  In February 2002, a hearing was held before the 
undersigned Member of the Board during which testimony was 
received primarily addressing the claim for an automobile 
and/or adaptive equipment allowance, even though an appeal as 
to that issue has not yet been perfected.  See 38 C.F.R. 
§ 20.702 (2001).  A transcript of that hearing has been 
associated with the veteran's claims file.  The Board notes, 
however, that the RO has not issued the veteran a statement 
of the case that addresses the issue of entitlement to an 
automobile and/or adaptive equipment allowance.  Accordingly, 
the RO must issue a statement of the case on the issue, and 
afford the veteran the opportunity to perfect an appeal as to 
that issue.  See 38 C.F.R. § 19.26 (2001); Manlincon v. West, 
12 Vet. App 238 (1999).  Completion of both of these actions 
is necessary before the Board has jurisdiction to render a 
decision on the claim.

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO must furnish to the veteran a 
statement of the case and a VA Form 9 
(Appeal to the Board of Veterans' 
Appeals), and afford him the applicable 
time period for perfecting an appeal of 
that issue.  The veteran is hereby 
reminded that appellate review of this 
issue may only be obtained if a timely 
appeal as to this issue is perfected.  
While the RO should not return the claims 
file to the Board until the time period 
for filing an appeal as to this issue has 
expired, the veteran should, if desired, 
perfect an appeal as soon as possible to 
avoid any unnecessary delays associated 
with this appeal.

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding VA medical 
records, as well as medical records from 
any other source or facility identified 
by the veteran as  relevant to the issues 
on appeal.  If any private medical 
records requested are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative 
notified that the claim(s) on appeal will 
be decided without such evidence unless 
the veteran is able to submit it.  The RO 
should allow the proper time for the 
veteran to submit records identified but 
not obtained or any other pertinent 
records in his possession before 
arranging for him to undergo further 
examination.  

3.  After associating with the claims 
file all outstanding records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo appropriate VA 
examinations(s) to obtain medical 
evidence as to the current severity of 
his service-connected chronic lumbosacral 
strain, as well as to obtain an opinion 
regarding the presence and relationship, 
if any, between disabilities of the left 
lower extremity to include circulatory 
impairment, degenerative arthritis 
affecting the knee, ankle and big toe, 
and the service-connected gunshot wound 
of the right thigh.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to and be 
reviewed by each physician designated to 
examine the veteran.  All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  

With respect to the veteran's claim for 
service connection for disability of the 
left lower extremity, claimed as 
secondary to a service-connected 
disability involving a gunshot wound of 
the right thigh, the examiner should 
specifically identify any left lower 
extremity pathology that is present, to 
include claimed circulatory impairment 
and degenerative arthritis affecting the 
knee, ankle and big toe.  With respect to 
each left lower extremity disability 
identified, the examiner should, after 
careful review of the veteran's 
documented medical history and his 
credible assertions, and with 
consideration of sound medical 
principles, offer an opinion as whether 
it is as least as likely as not that the 
service-connected residuals of a gunshot 
wound of the right thigh has either 
caused or aggravated (permanently 
worsened) the diagnosed left lower 
extremity disability.  If aggravation is 
found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation.  In providing the requested 
opinion, the examiner should specifically 
consider the December 1992 statement from 
a VA physician (to the effect that the 
veteran's left knee pain possibly was 
secondary to degenerative arthritis from 
"overuse" of his good left leg), as 
well as the February 1997 opinion from 
another VA physician (to the effect that 
there was no relationship between any 
left lower extremity disability and the 
service-connected right lower extremity).  
All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

With respect to the veteran's service-
connected chronic lumbosacral strain, the 
tests and studies accomplished should 
include X-rays and range of motion studies 
(the latter expressed in degrees, with 
normal ranges provided for comparison 
purposes), and the examiner should obtain 
any necessary consultation(s).  All 
clinical findings should be reported in a 
manner so that pertinent rating criteria 
may be applied.  The report of examination 
should be comprehensive and include a 
detailed account of all manifestations of 
the service-connected lumbosacral spine 
disability, including limitation of range 
of motion of the lumbar spine, if any, 
listing of the spine, Goldthwaite's sign, 
and muscle spasm.  The examiner should 
also indicate whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  In 
addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  The examiner should 
comment upon the impact of the service-
connected lumbar spine disability on the 
appellant's ability to engage in 
substantially gainful employment.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

4.  If the veteran fails to report for 
any scheduled examination(s), the RO 
should obtain and associate with the 
record any notice(s) of the 
examination(s) sent to the veteran.  

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) and implemented by 
recently finalized regulations (to be 
promulgated at 38 C.F.R. §§ 3.102 and 
3.159) are fully complied with and 
satisfied.

7.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the claims for service 
connection for disability of the left 
lower extremity claimed as secondary to 
service-connected gunshot wound residuals 
and for a rating in excess of 10 percent 
for service-connected lumbosacral strain.  
Such consideration should be accomplished 
in light of all relevant evidence of 
record (to specifically include all 
evidence associated with the claims file 
after the issuance of the last pertinent 
supplemental statement of the case) and 
legal authority (to specifically include 
that cited to herein).  The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

8.  If either of the above-referenced 
claims continues to be denied, the 
veteran must be furnished a supplemental 
statement of the case and given an 
opportunity to submit written or other 
argument in response thereto.  

The purpose of this REMAND is to afford due process and 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether any benefits sought on 
appeal should be granted or denied.  The veteran need take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




